DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Inconsistent terminology between “first portion 324” (paragraph 57) and “first region 324” (paragraphs 45, 49, 51 and 58).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 4 – 8, 11, 13, 14 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Griewenka DE 102014100979
Claims 1 and 2, Griewenka discloses a shaft [0006]; a bearing 1 surrounding the shaft; wherein the bearing comprises: a body 2 having a first axial end and a second axial end; and at least one flange 3 projecting radially from the second axial end of the body, wherein the at least one flange comprises a first region 6, second region 5, and a stepped transition region between the first and second regions, wherein the second region 5 is elevated axially above the first region 6 so as to protrude axially outwardly, wherein 1) the second region extends partially circumferentially around the flange to form at least one segment, and/or 2) the first region extends from the body to the stepped transition region and defines a maximum first axial height, hmax1, defined as the distance from the first axial end to the maximum height of the first region, and the second region extending from the stepped transition region defines a second maximum axial height, hmax2, defined as the distance from the first axial end to the maximum height of the second region, and wherein hmax1< hmax2.
Claim 4, Griewenka discloses the at least one segment 5 of the second region comprising a plurality of segments.  
Claim 5, Griewenka discloses the stepped transition region extends circumferentially such that the second region 5 forms a segment adjacent the first region 6.  
Claim 6, Griewenka discloses the plurality of segments including at least 3 segments.  

Claim 8, Griewenka discloses the plurality of segments spanning less than 270º of a circumference of the flange.
Claim 11, Griewenka discloses the flange having a surface area, SAF, and the second region 5 extends less than 80% of the surface area, SAF, of the flange.
Claim 13, Griewenka discloses the second region being adapted to at least partially axially deform so as to provide axial tolerance compensation ([0011] and [0020]).
Claim 14, Griewenka discloses, as viewed in radial cross-section, the first region 6 having a radial length, LFR, and second region 5 has radial length, LSR, where, LFR> LSR (anticipated by Griewenka, since the first region 6 is shown to extend to a greater extent in the radial direction with respect to the bearing axis than the second region 5)
Claim 18, Griewenka discloses the bearing comprising an axial gap 9.

Claim(s) 1, 2, 4 – 8, 11 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Selle USP 7731266.
Claims 1 and 2, Selle (Fig. 1) discloses a shaft [0030]; a bearing 1 surrounding the shaft; wherein the bearing comprises a bearing 1 comprising: a body 2 having a first axial end and a second axial end; and at least one flange 3 projecting radially from the second axial end of the body, wherein the at least one flange comprises a first region 4,5, second region 9,10, and a stepped transition region between the first and second regions, wherein the second region 9,10 is elevated axially above the first region 4,5 so max1, defined as the distance from the first axial end to the maximum height of the first region, and the second region extending from the stepped transition region defines a second maximum axial height, hmax2, defined as the distance from the first axial end to the maximum height of the second region, and wherein hmax1< hmax2 (Fig. 3).
Claim 8, Selle discloses the plurality of segments spanning less than 270 of a circumference of the flange.
Claim 11, Selle discloses the flange having a surface area, SAF, and the second region 9,10 extends less than 80% of the surface area, SAF, of the flange.
Claim 15, Selle discloses the flange as segmented.

Claim(s) 1, 12 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Sheedy USP 5230569.
Claim 1, Sheedy (Fig. 1a) discloses a bearing 18 comprising: a body 26 having a first axial end and a second axial end; and at least one flange 22,24 projecting radially from the second axial end of the body, wherein the at least one flange comprises a first region 22, second region 24, and a stepped transition region between the first and second regions, wherein the second region 24 is elevated axially above the first region 22 so as to protrude axially outwardly, wherein 1) the second region extends partially circumferentially around the flange to form at least one segment, and/or 2) the first max1, defined as the distance from the first axial end to the maximum height of the first region, and the second region extending from the stepped transition region defines a second maximum axial height, hmax2, defined as the distance from the first axial end to the maximum height of the second region, and wherein hmax1< hmax2.
Claim 12, Sheedy discloses the stepped transition region as annular.
Claim 16, Sheedy (Fig. 1b) discloses the stepped transition region forming an inclined angle θ relative to a line parallel to the central axis, wherein the inclined angle θ is in a range from at least 30 degrees to 90 degrees (the stepped transition region is perpendicular with respect to the bearing axis)

Claim(s) 1 – 3, 12, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hoenig et al. USPGPUB 20190093401.
Claims 1 and 2, Hoenig (Fig. 5) discloses a shaft (at 20); a bearing 1 surrounding the shaft; wherein the bearing comprises: a body 12 (Fig. 2) having a first axial end and a second axial end; and at least one flange 22 projecting radially from the second axial end of the body; Hoenig (see marked Fig. 4A) further discloses wherein the at least one flange comprises a first region 26, second region 22a, and a stepped transition 22b region between the first and second regions, wherein the second region 22a is elevated axially above the first region 26 so as to protrude axially outwardly, wherein 1) the second region extends partially circumferentially around the flange to form at least one segment, and/or 2) the first region extends from the body to the stepped transition region and defines a maximum first axial height, hmax1, defined as the distance from the max2, defined as the distance from the first axial end to the maximum height of the second region, and wherein hmax1< hmax2.

    PNG
    media_image1.png
    329
    758
    media_image1.png
    Greyscale

Claim 3, Hoenig ([0021], ll. 19 – 46) discloses a method for forming a bearing 1, comprising: providing a blank; forming a bearing from the blank, the bearing comprising a body 10 having a first axial end and a second axial end; and forming at least one flange 22 on the second axial end of the bearing, wherein at least one flange projects radially from the second axial end of the body, wherein the at least one flange comprises a first region 26, second region 22a, and a stepped transition region 22b between the first and second regions, wherein the second region is elevated axially above the first region so as to protrude axially outwardly, wherein 1) the second region extends partially circumferentially around the flange to form at least one segment, and/or 2) the first region extends from the body to the stepped transition region and defines a maximum first axial height. hmax1. defined as the distance from the first axial end to the maximum height of the first region, and the second region extending from the stepped transition region defines a second maximum axial height, hmax2, defined as the max1< hmax2.
Claim 12, Hoenig discloses the stepped transition region 22b as annular.  
Claim 19, Hoenig (Fig. 3) discloses the bearing 1 comprising a laminate comprising a substrate 1119 and a low friction layer 1104.  
Claim 20, Hoenig discloses the low friction layer comprising a polymer ([0032]).

Allowable Subject Matter
Claims 9, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                            /PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656